Motion by plaintiff-appellant for reconsideration of this Court’s order of August 18, 1976 (397 Mich 843), is considered and the same is granted. On reconsideration, pursuant to GCR 1963, 853.2(4), it is ordered that the case is remanded to the Recorder’s Court for entry of a judgment of conviction of the lesser included offense of manslaughter and for resentencing. If the prosecuting attorney is persuaded that the ends of justice would be better served, upon notification to the trial court before resentencing, the trial court shall vacate the judgment and conviction and grant a new trial on the charge the defendant committed the crime of first-degree murder.